                                                                                                    Revised: March 8, 2018



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
EDWIN DIAZ,on behalf of himself and all                              :
others similarly situated                                            :
                                      Plaintiff(s),                  : No. __-cv-____
                                                                           18          ( ) (GWG)
                                                                                 09421 (PAE) (OTW)
                                                                     :
                      -against-                                      :
                                                                     :
                                                                     :
AKRIS, INC.,
                                                                     :
                                      Defendant(s).                  :
                                                                     :
-------------------------------------------------------------x

           REPORT OF RULE 26(f) MEETING AND PROPOSED CASE MANAGEMENT PLAN

         In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties spoke

on _______________
    1/16/19        and exchanged communications thereafter, and submit the following

report of their meeting for the court’s consideration:

         1.        Summary of Claims, Defenses, and Relevant Issues

         Plaintiff:    This lawsuit concerns whether Defendants are violating the Americans with Disabilities Act, New York State Human
                       Rights Law, New York, City Human Rights Law and New York State Civil Rights Law by not making their website
                       equally accessible to the visually impaired. Defendants own and operate the website www.akris.ch. Their website is a
                       gateway to and heavily integrated with their physical locations: listing the store’s locations and operation hours;
                       allowing customers to browse their products and learn information about the store’s physical locations and special
                       offers.

         Defendant:
               Defendant denies it has violated, and/or continues to violate the Americans with Disabilities Act of 1990, 42 U.S.C. Sec.
               12101 or the American Disabilities Act Standards et seq., and denies that it has discriminated, and/or continues to
               discriminate, against Plaintiff. Additionally, Defendant denies that class action treatment is appropriate in this action
               and/or that Plaintiff is similarly situated to any alleged class members. Defendant further denies that there is any proper
               basis or cause of action to be brought before this Court.
         2.        Basis of Subject Matter Jurisdiction: ___________________________________
         This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as the plaintiff’s claims
         arise under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332. This Court has supplemental jurisdiction
         under 28 U.S.C. § 1367 over the plaintiff’s New York State Human Rights Law, N.Y. Exec. Law article 15, (NYSHRL), New York
         State Civil Rights Law article 4 (NYSCRL), and New York City Human Rights Law, N.Y.C. Admin. Code § 8 101, et seq.,
         (NYCHRL) claims. Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because the plaintiff resides in this district,
         the defendant conducted and continues to conduct a substantial and significant amount of business in this district, the Defendant
         is subject to personal jurisdiction in this district, and a substantial portion of the conduct complained of herein occurred in this
         district.




                                                                 1
                                                                                                  Revised: March 8, 2018



       3.       Subjects on Which Discovery May Be Needed

       Plaintiff:




       Defendant:
        Discovery regarding Plaintiff’s basis for liability as well as discovery regarding the nature and scope of Plaintiff’s alleged damages.




       4.       Informal Disclosures

       The information required by Rule 26(a)(1) of the Federal Rules of Civil Procedure was

disclosed by Plaintiff(s) on ____________. In addition, on _______________,
                                                             5/13/19
                                                            4/29/19         Plaintiff(s)

produced/will produce an initial set of relevant documents identified in its Initial Disclosures

and will continue to supplement its production.

       The information required by Rule 26(a)(1) of the Federal Rules of Civil Procedure was

disclosed by Defendant(s) on ____________. In addition, on _____________,
                                                            5/13/19       Defendant(s)

produced/will produce an initial set of relevant documents identified in its Initial Disclosures

and will continue to supplement its production.

       5.       Formal Discovery

                The parties jointly propose to the Court the following discovery plan:

                a.        All fact discovery must be completed by ____________.
                                                                   8/27/19


                b.        The parties are to conduct discovery in accordance with the Federal Rules

of Civil Procedure and the Local Rules of the Southern District of New York. The following

interim deadlines may be extended by the parties on consent without application to the Court,




                                                            2
                                                                                       Revised: March 8, 2018



provided that the parties meet the deadline for completing fact discovery set forth in 3(a)

above.

                  i.          Depositions: Depositions shall be completed by ______
                                                                              7/27/19 and limited to no
                              more than _____ depositions per party. Absent an agreement between
                                             2
                              the parties or an order from the Court, non-party depositions shall follow
                              initial party depositions.

                  ii.         Interrogatories: Initial sets of interrogatories shall be served on or before
                              ___________.
                              5/29/19        All subsequent interrogatories must be served no later
                              than 30 days before the discovery deadline.

                  iii.        Requests for Admission: Requests for admission must be served on or
                              before ______________.
                                      8/15/19


                  iv.         Requests for Production: Initial requests for production were/will be
                              exchanged on __________
                                              5/29/19      and responses shall be due on
                              _______________.
                               6/15/19             All subsequent requests for production must be
                              served no later than 30 days before the discovery deadline.

                  v.          Supplementation: Supplementations under Rule 26(e) must be made
                              within a reasonable period of time after discovery of such information.

         6.       Anticipated Discovery Disputes

         Are there any anticipated discovery disputes? Does either party seek limitations on

         discovery? Describe.

          Not at this time.




         7.       Amendments to Pleadings

                  a.          Are there any amendments to pleadings anticipated?________________
                                                                                 Not at this time.


                  b.          Last date to amend the Complaint: ______________________________
                                                                 5/29/19




                                                        3
                                                                                                Revised: March 8, 2018



       8.       Expert Witness Disclosures

       At this time, the parties do/do not (circle one) anticipate utilizing experts. Expert

discovery shall be completed by ___________________________________________________.
                                 10/11/19


       9.       Electronic Discovery and Preservation of Documents and Information

                a.          Have the parties discussed electronic discovery? ___________________

                b.          Is there an electronic discovery protocol in place? If not, when the

parties except to have one in place? _______________________________________________

                c.          Are there issues the parties would like to address concerning

preservation of evidence and/or electronic discovery at the Initial Case Management

Conference?

        Not at this time.




       10.      Anticipated Motions
        Following the close of discovery, Plaintiff anticipates moving for summary judgment and Rule 23(a) and (b) class certification.




       11.      Early Settlement or Resolution

The parties have/have not (circle one) discussed the possibility of settlement. The parties

request a settlement conference by no later than ___________________.
                                                  8/27/19             The following

information is needed before settlement can be discussed:




       12.      Trial

                a.          The parties anticipate that this case will be ready for trial by __________.
                                                                                              10/20/19


                                                          4
                                                                                             Revised: March 8, 2018



               b.     The parties anticipate that the trial of this case will require _______
                                                                                        3     days.

               c.     The parties do/do not (circle one) consent to a trial before a Magistrate

Judge at this time.

               d.     The parties request a jury/bench (circle one) trial.
                                Plaintiff requests a jury trial. Defendant does not consent to a jury trial.
       13.     Other Matters




Respectfully submitted this _____ day of _________.

ATTORNEYS FOR PLAINTIFF(S):                                   ATTORNEYS FOR DEFENDANT(S):
                                                                /s/ John E. MacDonald
______________________                                        __________________________




                                                    5
